Exhibit 23.2 Ronald R. Chadwick, P.C. Certified Public Accountant 2851 South Parker Road Suite 720 Aurora, Colorado80014 Phone (303) 306-1967 Fax (303) 306-1944 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM I consent to the use in the Registration Statement of Advanced Cannabis Solutions, Inc. (formerly Promap Corporation) on Form S-1 of my Report of Independent Registered Public Accounting Firm, dated March 29, 2013, on the balance sheets of Promap Corporation as at December 31, 2011 and 2012, and the related statements of operations, stockholders' equity, and cash flows for the years then ended. RONALD R. CHADWICK, P.C. Aurora, Colorado February 5, 2014
